DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5, 7 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/530,982 (reference application; this application has been indicated as being in condition for allowance, but has not issued as of the date of this office action). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the present application is basically a subset or subcombination of claim 1 of the other application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


	The Figure 1 of the present application’s claimed invention is provided on the next page, to help simplify the comparison of each claimed invention.

    PNG
    media_image1.png
    549
    545
    media_image1.png
    Greyscale


The claim 1 of the other application recites:
A lens module, comprising: a lens barrel; and a lens group received in the lens barrel, wherein the lens barrel comprises a first barrel wall extending in a horizontal direction and a section barrel wall extending from the first barrel wall while being bent, the first barrel wall comprising a first surface close to an object side and a second surface close to an image side, the lens group comprises a first lens and a second lens that match each other from the object side to the image side, the first lens being a glass 
wherein the second surface of the first barrel wall comprises: a first planar surface horizontally extending from a joint between the first barrel wall and the second barrel wall towards an optical axis; a first oblique surface obliquely extending from the first planar surface towards the optical axis and towards the image side; and a second planar surface horizontally extending from the first oblique surface towards the optical axis, wherein an object side surface of the peripheral portion of the first lens comprises: 
a third planar surface horizontally extending from an outer edge of the first lens towards the optical axis, the third planar surface being fitted to the first planar surface; a second oblique surface obliquely extending from the third planar surface towards the optical axis and towards the image side, the second oblique surface being attached to the first oblique surface; and a fourth planar surface horizontally extending from the second oblique surface towards the optical axis,…

[wherein an image side surface of the peripheral portion of the first lens comprises: a fifth planar surface horizontally extending from the outer edge of the first lens towards the optical axis; a third oblique surface  obliquely extending from the fifth planar surface towards the optical axis and towards the image side; and a sixth planar surface horizontally extending from the third oblique surface towards the optical axis, wherein the object side surface of the second lens comprises: a seventh planar surface attached to the fifth planar surface; a fourth oblique surface obliquely extending from the seventh planar surface towards the optical axis and towards the image side; and an eighth ] The bracketed recitations are the “combination” extra limitations to the other patent application claimed invention of claim 1. Up to the fourth planar surface, the application claimed inventions are basically the same. 
	For example, the “set of lenses” in line 3 of the present application is the same as the other application’s “lens group.”
	
Below (next page) is a copy of the Figure 1 of the other application, again to help with comparison purposes.
With respect to claims 2



    PNG
    media_image2.png
    673
    545
    media_image2.png
    Greyscale


With respect to claims 2, 5, 7 and 8 of the present application’s claimed invention, please note the other application’s claims 2-4.
Therefore, for at least the reasons provided above this office action, the other application’s claimed invention (again, which has been indicated in condition for 

Allowable Subject Matter
Claims 3, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The reasons for indicating allowable subject matter in the above claims (i.e. 3, 4, and 6) is because the prior art does not teach or fairly suggest the recited limitations for these claims; and neither does the other application recite the limitations of these claims in the claimed invention, so no obviousness-type double patenting rejection either. 

A terminal disclaimer may be effective to overcome a provisional nonstatutory double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Should a terminal disclaimer be filed in the present application, and is approved, than claims 1-8 would be considered to be in condition for allowance, because no 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following are U.S. Patents and U.S. Patent Pubs. directed to lens modules:

	Feng et al				U.S. Patent 7,417,810 B2
	Chang et al				U.S. Patent 8,014,655 B2
	Miyawaki et al			U.S. Patent 8,270,103 B2
	Yu					U.S. Patent 8,292,524 B1
	Kim					U.S. Patent 9,304,233 B2
	Lin					U.S. Patent Pub. 2008/0239519 A1
	Kang et al				U.S. Patent Pub. 2011/0085070 A1
	Koh et al				U.S. Patent Pub. 2013/0271858 A1
		Wu					U.S. Patent Pub. 2014/0078606 A1
		Kim					U.S. Patent Pub. 2016/0085046 A1.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVELYN A LESTER/Primary Examiner
Art Unit 2872